Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 1, 1990, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although the defendant contends that his version of the events was more credible than that of the arresting officers, resolution of questions of credibility, as well as the weight to be accorded to the evidence presented, are *490primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Lawrence, Miller and O’Brien, JJ., concur.